               Case 19-51173-CSS        Doc 1     Filed 12/23/19    Page 1 of 52



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                   )
                                         )
PARKER SCHOOL UNIFORMS, LLC,             )                  Chapter 7
                                         )
                  Debtor.                )                  Case No. 18-10085 (CSS)
________________________________________ )
JEOFFREY L. BURTCH,                      )
CHAPTER 7 TRUSTEE,                       )
                                         )
                  Plaintiff,             )
                                         )                  Adv. Pro. No. (CSS)
                                         )
                                         )
SUSEN M. SARPA,                          )
                                         )
                  Defendant.             )


        COMPLAINT TO AVOID TRANSFERS AND/OR OBLIGATIONS
 PURSUANT TO 11 U.S.C. §§ 544, 547, 548 AND 6 DEL. C. §§ 1304 AND 1305, NC GEN
      STAT § 39-23 et seq., AND TEX. BUS. & COM. CODE SEC. 24.001 et seq.
    TO RECOVER PROPERTY TRANSFERRED PURSUANT TO 11 U.S.C. § 550

         Jeoffrey L. Burtch, Chapter 7 Trustee (the “Trustee” and/or “Plaintiff”) for the

bankruptcy estate (the “Estate”) of Parker School Uniforms, LLC (“Parker” or the “Debtor”),

Plaintiff in this adversary proceeding, by his undersigned attorneys, in support of this complaint

(the “Complaint”) to avoid and recover preferential and constructively fraudulent transfers and

obligations against Susen M. Sarpa (“Sarpa” and/or the “Defendant”), hereby alleges upon

information and belief that:

                                 NATURE OF THE CASE

         1.    Pursuant to sections 547, 548, 544, and 550 of Title 11 of the United States Code,

11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) and sections 1304(a)(2), 1305(a), and 1305(b)

of Chapter 13 of Title 6 of the Delaware Code, 6 Del.C. § 1301 et seq. (the “Delaware Code”),
               Case 19-51173-CSS          Doc 1       Filed 12/23/19   Page 2 of 52



and/or in the alternative the North Carolina Uniform Voidable Transactions Act “UVTA”, NC

Gen. Stat. § 39-23 et seq., and/or the Texas Uniform Fraudulent Transfer Act, Tex. Bus. & Com.

Code Sec. 24.001 et seq. ("TUFTA"). This Complaint seeks to avoid and recover from the

Defendant, or from any other person or entity for whose benefit the transfers were made, all

preferential and fraudulent transfers of property made to or for the benefit of Defendant by the

Debtor during the applicable ninety-day, one-year, two-year, and four-year periods prior to the

filing of the Debtor’s bankruptcy petition. The transfers that the Plaintiff seeks the avoidance and

recovery total an amount not less than $170,557.19 (the “Transfers”) made to Parker’s Vice

President of Merchandising, Sarpa, as preferential and voidable constructive fraudulent transfers.

The Transfers must be avoided pursuant to above cited sections of the Bankruptcy Code and

Delaware and/or North Carolina and/or Texas Code and Sarpa must return the Transfers to

Parker.

          2.   To the extent that the Defendant has filed a proof of claim or has otherwise

requested payment from the Debtor or the Estate, (collectively, the “Claim”), this Complaint is

not intended to be, nor should it be construed as, a waiver of the Plaintiff’s right to object to such

Claim for any reason, including, but not limited to, 11 U.S.C. § 502(a) through (j) of the

Bankruptcy Code, and such rights are expressly reserved. Notwithstanding this reservation of

rights, certain relief pursuant to 11 U.S.C. § 502 may be sought by the Plaintiff herein and as

further stated below.

                                         JURISDICTION

          3.   This Court has subject matter jurisdiction over this adversary proceeding, which

arises under Title 11, arises in, and relates to a case under Title 11, in the United States

Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), Case No. 18-10085




                                                  2
               Case 19-51173-CSS          Doc 1       Filed 12/23/19   Page 3 of 52



(CSS) (the “Bankruptcy Case”), pursuant to 28 U.S.C. §§ 157 and 1334(b) and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February 29, 2012.

        4.     In accordance with Rule 7008-1 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, Plaintiff hereby

states that it consents to the entry of final orders or judgments by the Bankruptcy Court if it is

determined that the Bankruptcy Court, absent the consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

        5.     The statutory and legal predicates for the relief sought herein are Sections 502,

544, 547, 548, and 550 of the Bankruptcy Code, and Rules 3007 and 7001 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”).

        6.     This adversary proceeding is a “core” proceeding to be heard and determined by

the Bankruptcy Court pursuant to 28 U.S.C. § 157(b)(2) and the Bankruptcy Court may enter

final orders for the matters contained herein.

        7.     Venue is proper in the District of Delaware pursuant to 28 U.S.C. §§ 1408 and

1409.

        8.     Nationwide service of process by first-class mail postage prepaid is available

pursuant to Bankruptcy Rule 7004(b) and (d).



                      PROCEDURAL HISTORY AND BACKGROUND

        9.     On January 12, 2018 (the “Petition Date”), Parker School Uniforms, LLC

commenced this Bankruptcy Case, by filing a voluntary petition for relief under chapter 7 of the

Bankruptcy Code.




                                                  3
               Case 19-51173-CSS          Doc 1       Filed 12/23/19    Page 4 of 52



       10.     On or about January 16, 2018, Jeoffrey L. Burtch was appointed as chapter 7

interim trustee in the Bankruptcy Case. On February 15, 2018, a meeting of creditors was held

pursuant to Section 341 of the Bankruptcy Code (the “341 Meeting”). 1 The 341 Meeting was

continued and ultimately concluded on March 23, 2018. Mr. Burtch continues to serve as the

Trustee pursuant to Section 702(d) of the Bankruptcy Code.

       11.     Prior to the Petition Date, Parker operated a distribution center and warehouse

facility in Houston, TX, as well as approximately forty-seven (47) retail stores in ten (10) states

for the sale of school uniforms.

       12.     The ninety-day period prior to the Petition Date is from October 14, 2017 through

January 12, 2018 (the “Preference Period”).

       13.     Plaintiff has commenced this adversary proceeding to avoid and recover from

Defendant or any other person or entity for whose benefit Transfers were made pursuant to

sections 544, 547, 548 and 550 of the Bankruptcy Code, and 6 Del. C. §§ 1304(a)(2), 1305(a),

and 1305(b) of the Delaware Code, the North Carolina Uniform Voidable Transactions Act

“UVTA”, NC Gen. Stat. § 39-23 et seq., and/or the Texas Uniform Fraudulent Transfer Act, Tex.

Bus. & Com. Code Sec. 24.001 et seq. ("TUFTA") and any Transfers that may have been

preferential and/or federal and/or state constructive fraudulent conveyances. As described further

below, the Transfers were all made to Defendant while the Debtor was insolvent and for which

the Debtor did not receive reasonably equivalent (or any) value and are in the form of “Salary,

Bonus, Vacation” Transfers paid by the Debtor to Defendant. All such Transfers are identified in

Exhibit A.



1
 Excerpts of the Transcript of 341 Meeting of Creditors of Mark Gillis Dated February 15, 2018 (“341
Meeting Transcript”) are attached hereto as Exhibit B and incorporated by reference.



                                                  4
               Case 19-51173-CSS          Doc 1       Filed 12/23/19    Page 5 of 52



       14.     The one-year period prior to the Petition Date applicable to insiders pursuant to

11 U.S.C. § 547(b)(4)(B) and 6 Del. C. §1305(b), N.C. Gen. Stat. § 39-23.5(b), and TUFTA

§24.006(b) is from January 13, 2017 through January 12, 2018 (the “Insider Preference Period”).

       15.     The two-year period prior to the Petition Date is from January 13, 2016 through

January 12, 2018 (the “548 Transfer Period”).

       16.     The four-year period prior to the Petition Date is from January 13, 2014 to

January 12, 2018 (the “Delaware Code Four Year Transfer Period”). 2

       17.     Defendant Susen M. Sarpa is an individual residing in San Antonio, Texas, and

may be served with process at 141 W. Avenida San Antonio, San Clemente, CA 92672.

Defendant was an employee of Parker, and an investor in Parker in the June 25, 2015 sale. Sarpa

is an “insider”, as Vice President of Merchandising, she is an officer of the Debtor pursuant to 11

U.S.C. § 101(31)(B)(ii) and 6 Del. C. §1301(7)(b)(2), TUFTA §24.002(7), or NC Gen. Stat. §

39-23.1(7); and/or 6 Del. C. §1301(1), TUFTA §24.002(1), or NC Gen. Stat. § 39-23.1(1). Upon

information and belief Sarpa had an “Executive Employment Agreement” with Parker (the

“Employment Agreement”).

                                   FACTUAL BACKGROUND

       18.     On June 9, 2015, Salem Investment Partners III, Limited Partnership (“Salem

LP”) formed PSU Holdings, LLC (“PSU Holdings”), a Delaware limited liability company, for

the purpose of investing in, and soliciting investments for, the purchase of all membership

interests in the Debtor.




2
 The defined Delaware Code Four Year Transfer Period is applicable for all transfers under 6 Del. C. §
1309, TUFTA §24.010(1) and (2), and N.C. Gen. Stat. § 39-23.9 a statute of repose where all the alleged
acts herein occurred within the defined four years.



                                                  5
               Case 19-51173-CSS          Doc 1       Filed 12/23/19   Page 6 of 52



       19.     Effective June 9, 2015, Salem LP was the sole member and owner of one hundred

percent (100%) of PSU Holdings.

       20.     On or about June 25, 2015, PSU Holdings purchased the outstanding units of

Parker School Uniforms, LLC from Blue Sage Capital, L.P. (“Blue Sage”), Shuford Interests,

L.P., KMS Family Holdings, Inc., Troy Pike (“Pike”), Mike Porter (“Porter”), Barbara Cohen,

Bobbie Kopkin, and Jon Stevens (collectively, the “Sellers”) for cash consideration of

$20,601,750 (the “June 25, 2015 Sale”).

                           The PSU Holdings Investment Agreement

       21.     On June 25, 2015, PSU Holdings and the following investors (the “Investors”)

entered into an investment agreement (the “Investment Agreement”) 3 regarding PSU Holdings

and Parker: Salem LP, Argosy Investment Partners V, L.P. (“Argosy Partners”), Argosy

Investment Partners Parallel V, L.P. (“Argosy Parallel”) 4, Plexus Fund III, L.P. (“Plexus L.P.”),

and Plexus Fund QP III, L.P. (“Plexus QP”) 5.

       22.     Pursuant to section 2.1 of the Investment Agreement, PSU Holdings was

authorized to sell to the Investors of its senior subordinated promissory notes (the “Subordinated

Notes”) in the aggregate principal amount of $13,500,000.

       23.     Pursuant to section 2.2 of the Investment Agreement, PSU Holdings was

authorized to issue to the Investors 1,160,000 Class B Units.


3
  A copy of the “Investment Agreement among PSU Holdings, LLC, Salem Investment Partners III,
Limited Partnership, Argosy Investment Partners V, L.P., Argosy Investment Partners Parallel V, L.P.,
Plexus Fund III, L.P., and Plexus Fund QP III, L.P” is attached hereto as Exhibit C.
4
  To the extent not otherwise defined herein, “Argosy” shall have the meaning as set forth in the
Investment Agreement and shall include, collectively, Argosy Partners and Argosy Parallel.
5
  To the extent not otherwise defined herein, “Plexus” shall have the meaning as set forth in the
Investment Agreement and shall include, collectively, Plexus L.P., and Plexus QP.



                                                  6
                   Case 19-51173-CSS         Doc 1       Filed 12/23/19    Page 7 of 52



          24.      Pursuant to section 2.3 (Purchase and Sale of Subordinated Notes) and 2.4

(Issuance of Class B Units) of the Investment Agreement, each of the Investors agreed to

purchase Subordinated Notes, and be issued Class B Units, from PSU Holdings as set forth in the

Schedule 1 of the Investment Agreement, as set forth immediately below 6:

                Investor                  Subordinated Notes                     Class B Units

          Argosy Partners                     $1,388,899.50                          115,913

          Argosy Parallel                      $111,100.50                            9,272

            Plexus L.P.                       $3,000,000.00                          250,370

             Plexus QP                        $3,000,000.00                          250,370

             Salem LP                           $6,000,000                           500,741

             TOTALS:                          $13,5000,000                          1,126,666


          25.      The issuance of Class B units was in proportion to the amount of Subordinated

Notes purchased.

          26.      Pursuant to section 2.10 of the Investment Agreement, all indebtedness of PSU

Holdings to any Investor was to be guaranteed jointly and severally by the Guarantors, as

evidenced by and subject to the terms of guaranties in form and substance satisfactory to the

Investors. 7


6
    Argosy, Plexus, and Salem LP are sometimes referred to herein as the “Subordinated Note Holders”.
7
    Per the Investment Agreement, “Guarantors” is defined as the Subsidiary Guarantors.

“Subsidiary Guarantors” is defined as “collectively or individually as the context may indicate, each
Subsidiary who from time to time becomes a party to the Subsidiary Guaranty Agreement on or after the
Closing Date.”

“Subsidiary Guaranty Agreement” is defined as the Subsidiary Guaranty Agreement made by each
Subsidiary in favor of the Investor Agent (as defined in the Subordination Agreement) for the benefit of
itself and the other Investors.



                                                     7
                 Case 19-51173-CSS         Doc 1       Filed 12/23/19   Page 8 of 52



       27.       Pursuant to section 2.12 of the Investment Agreement, the Subordinated Notes

were to be subordinated to the Senior Indebtedness to the extent set forth in the Intercreditor

Agreement (as those terms are defined in the Investment Agreement.)

       28.       Pursuant to section 6.16(b) of the Investment Agreement, “[t]he Company shall

permit one authorized representative of each of Salem, Plexus and Argosy (and their successors)

to attend and participate in all meetings (including any executive session thereof) of its board of

directors or managers, as applicable, and any committee thereof, whether in person, by telephone

or otherwise.”

       29.       Pursuant to section 8.1 of the Investment Agreement, all payments under any

Subordinated Note shall be payable by draft from PSU Holdings’ checking account.

                         The Amended PSU Holdings LLC Agreement

       30.       On June 25, 2015, PSU Holdings and its members, consisting of Investors Salem

LP, SIP III Holdings, Inc. (“Salem Holdings” together with Salem LP, “Salem”), Plexus L.P.,

Plexus QP, Argosy Partners, Argosy Parallel, as well as Pike, Porter, Susen Sarpa, and Allison

Balthrope (“Balthrope”) 8, executed the Amended and Restated Limited Liability Company

Agreement of PSU Holdings, LLC, dated June 25, 2015 (“PSU Holdings LLC Agreement” a

copy of which is attached as Exhibit D).

       31.       Pursuant to section 3.2 of the PSU Holdings LLC Agreement, “[t]he name of each

Holder, the number and class of Units issued to each Holder, the Percentage Interest, and Capital

Contribution of each Holder as of the date of this Agreement are as set forth on the Unit




8
 The PSU Holdings LLC Agreement specifies that Pike, Porter, Sarpa, and Balthrope are “Management
Members.”



                                                   8
                   Case 19-51173-CSS           Doc 1       Filed 12/23/19    Page 9 of 52



Register” attached as Exhibit A to the PSU Holdings LLC Agreement (the “Original Unit

Register”). The Original Unit Register reflects the following: 9

                   Investor                 Class/Number of         Percent           Capital
                                                  Units             Interest       Contributions
       Salem LP                           Class A: 1,801,696        21.91%         $1,801,696.00
                                          Class B: 500,741
       Salem Holdings                     Class A: 278,304          2.53%            $278,304.00
       Plexus LP                          Class A: 520,000          6.99%            $520,000.00
                                          Class B: 250,370
        Plexus QP                         Class A: 520,000          6.99%            $520,000.00
                                          Class B: 250,370
        Argosy Partners                   Class A: 4,333,366        40.40%          $4,333,366.00
                                          Class B: 115,913
        Argosy Parallel                   Class A: 346,634          3.23%            $346,634.00
                                          Class B: 9,272
       Pike                               Class A: 300,000          10.91%           $300,000.00
                                          Incentive: 901,333
       Porter                             Class A: 100,000          2.70%            $100,000.00
                                          Incentive: 197,167
       Sarpa                              Class A: 125,000          2.67%            $125,000.00
                                          Incentive: 169,000
       Balthrope                          Class A: 125,000          2.67%            $125,000.00
                                          Incentive: 169,000
                     Total Class A:             8,450,000                          Total Capital:
                     Total Class B:             1,126,667                          $8,450,000.00
                    Total Incentive:            1,436,500

          32.      Pursuant to section 3.3 of the PSU Holdings LLC Agreement, “[e]ach Class A

Holder as of the date hereof shall make a Capital Contribution to the Company in the form of



9
    The “Percent Interest” amounts set forth in the Original Unit Register totals 101%.




                                                       9
               Case 19-51173-CSS          Doc 1    Filed 12/23/19    Page 10 of 52



cash and/or other assets in exchange for the Class A Units specified for such Holding on [the

Original Unit Register].”

       33.      Pursuant to section 4.3 of the PSU Holdings LLC Agreement, Salem was entitled

to elect and appoint two members of the PSU Holdings board of managers (the “Board”). Adam

Norris and Meredith Jolly were initially appointed by Salem.

       34.      Pursuant to section 4.3 of the PSU Holdings LLC Agreement, Argosy was entitled

to elect and appoint two members of the Board. Keven P. Shanahan and Lane W. Wiggers were

initially appointed by Argosy.

       35.      Sarpa was a unitholder of Parker’s sole member prior to Parker’s bankruptcy,

having invested $144,344.00 in PSU Holdings, LLC for 144,344.00 Class A units, and 169,000

Class C units. In total as of September 14, 2017, and upon information and belief at the Petition

Date, Sarpa had 144,344.00 Class A units, and 169,000 Class C units for 2.59% of the total units.

In total Sarpa invested $144,344.00 or 1.40% of the total amount invested in PSU Holdings, the

sole member of Parker.

The Amended and Restated Limited Liability Agreement of Parker School Uniforms LLC

       36.      On June 25, 2015, Parker and PSU Holdings entered into and executed the

Amended and Restated Limited Liability Agreement of Parker School Uniforms LLC (the

“Parker LLC Agreement”).

       37.      Pursuant to the Parker LLC Agreement, PSU Holdings, LLC was the sole

member.

       38.      The Parker LLC Agreement appointed the following persons as the initial officers

of Parker:

             a. Pike             President
             b. Porter           Vice President of Sourcing and Secretary



                                                  10
                  Case 19-51173-CSS       Doc 1    Filed 12/23/19      Page 11 of 52



                c. Sarpa         Vice President of Merchandising
                d. Balthrope     Vice President of Sales & Marketing

          39.      Pike executed the Parker LLC Agreement as President of both PSU Holdings and

Parker.

                       Frost Bank Senior Debt and Subordination Agreement

          40.      On January 14, 2011, Parker and Frost Bank (“Frost Bank”) entered into the

“Amended and Restated Loan Agreement dated January 14, 2011” (as amended, supplemented

or otherwise modified, the “Frost Loan Agreement” and/or “Frost Bank $20,000,000 Senior

Facility”).

          41.      On or about December 1, 2012, Frost Bank made a loan to Parker under the Frost

Loan Agreement evidenced by a promissory note executed by Parker and payable to the order of

Frost Bank in the original principal amount of $20,000,000.00 (the “Frost Note”). The Frost Note

was a renewal and extension of a series of promissory notes dating back to 2008.

          42.      The Frost Note was secured by a Commercial Security Agreement, dated August

7, 2008 (the “Frost Security Agreement”) executed by Parker as grantor and for the benefit of

Frost Bank.

          43.      On June 25, 2015, in conjunction with the June 25, 2015 Sale, Frost Bank and

Parker entered into “Amendment No. 5 to Amended and Restated Loan Agreement.” (the “5th

Frost Amendment,” a copy of which is attached hereto as Exhibit E).

          44.      Pursuant to paragraph 1 of the 5th Frost Amendment, on June 25, 2015, the

outstanding principal balance of the Borrowing Base Line of Credit was $16,351,079.00, with

$2,837,222.00 available for drawing.




                                                  11
              Case 19-51173-CSS         Doc 1    Filed 12/23/19      Page 12 of 52



       45.     Pursuant to paragraph 2(b) of the 5th Frost Amendment, the fourth and fifth

paragraphs of Section 1(a) of the Frost Loan Agreement were deleted, and the following

paragraphs were substituted:

       An amount of eighty percent (80%) of the Borrower’s Eligible Accounts, plus an
       amount equal to eighty percent (80%) of the Borrower’s Eligible Inventory from
       February 1st to August 15th each year, and sixty percent (60%) of the Borrower’s
       Eligible Inventory during the period from August 16th to January 31st each year.

       […]

       As used herein, the term “Eligible Inventory” shall mean as of any date, the
       aggregate value of all inventory of raw materials and finished goods (excluding
       work in progress and packaging materials, supplies and any advertising costs
       capitalized into inventory) then owned by Borrower and held for sale, lease or
       other disposition in the ordinary course of its business, in which Lender has a first
       priority lien, excluding (i) inventory which is damaged, defective, obsolete or
       otherwise unsaleable in the ordinary course of Borrower’s business. . .
       [emphasis supplied].

       46.     On June 25, 2015, in conjunction with the June 25, 2015 Sale, Frost Bank and

PSU Holdings entered into a Guaranty Agreement (the “PSU Guaranty”) whereby PSU Holdings

guaranteed all indebtedness, obligations, and liabilities of Parker to Frost Bank under the Frost

Loan Agreement, Frost Note, and the Frost Security Agreement.

       47.     On June 25, 2015, Frost Bank as secured party (the “Secured Party”), PSU

Holdings as grantor (“Grantor”), and Parker as borrower (“Borrower”), executed the “Pledge and

Security Agreement”, whereby PSU Holdings granted Frost Bank a security interest PSU

Holdings collateral of 100% of Grantor’s membership interest in Parker.

       48.     On June 25, 2015, in conjunction with the June 25, 2015 Sale, Parker, PSU

Holdings, the Subordinated Note Holders, and Frost Bank entered into the “Subordination,

Intercreditor and Negative Pledge Agreement” (the “Subordination Agreement,” a copy of which

is attached hereto as Exhibit F).

       49.     Pursuant to section 6.2 of the Subordination Agreement:


                                                12
               Case 19-51173-CSS        Doc 1    Filed 12/23/19     Page 13 of 52



       Until the Senior Loan Termination Date, and notwithstanding anything to the
       contrary contained in the Subordinated Note Documents, the Subordinated Note
       Holders shall not, without the prior written consent of Frost Bank, agree to any
       amendment, modification or supplement to the Subordinated Note Documents the
       effect of which is any of the following: (a) increase the maximum principal
       amount of the Subordinated Notes Obligations to exceed $13,500,000.00. . .

                                   The Dixon Hughes Audit

       50.     On or about May 10, 2017, Dixon Hughes Goodman LLP (“Dixon Hughes”)

issued its “PSU Holdings, LLC and Subsidiary Consolidated Financial Statements” (the “Dixon

Hughes Financial Statement” or “DHFS,” a copy of which is attached hereto as Exhibit G) for

the years 2016 and 2015.

       51.     Pursuant to the Dixon Hughes Financial Statement, effective June 25, 2015, PSU

Holdings purchased the outstanding units of Parker for cash consideration of $20,601,750 (the

“Purchase Price”). DHFS, p. 9. The purchase was funded with the funds raised via the equity

investment of $8,450,000 and subordinated debt of $13,500,000. DHFS, pp.11-2, 14.

       52.     Pursuant to the Dixon Hughes Financial Statement:

       On June 25, 2015, the Company entered into five subordinated term notes with
       members. All notes accrue interest at an annual rate of 11% plus the deferred
       interest rate of 1.5% for an aggregate rate of 12.5%. Interest is payable in arrears
       on the first day of each month through the maturity date in June 2020, at which
       time the full principal balance shall be due along with any accrued but unpaid
       interest. The notes are subordinated to the revolving line of credit and contain
       covenants with respect to certain financial ratios, with which the Company was in
       compliance at December 31, 2016 and 2015. The balance on these notes was
       $13,816,194 and $13,607,227 at December 31, 2016 and 2015, respectively,
       which includes $13,500,000 of principal as of December 31, 2016 and 2015 and
       $316,194 and $107,227 of unpaid deferred interest as of December 31, 2016 and
       2015, respectively.

DHFS, p. 11.

       53.     Pursuant to the Dixon Hughes Financial Statement:

       On June 16, 2016, the Company entered into six subordinated term notes with
       members. All notes accrue interest at an annual rate of 11% plus the deferred
       interest rate of 1.5% for an aggregate rate of 12.5%. Interest is payable in arrears


                                                13
               Case 19-51173-CSS        Doc 1     Filed 12/23/19    Page 14 of 52



       on the first day of each month through the maturity date in June 2017, at which
       time the full principal balance shall be due along with any accrued but unpaid
       interest. The notes are subordinated to the revolving line of credit and contain
       covenants with respect to certain financial ratios, with which the Company was in
       compliance at December 31, 2016. The balance on these notes was $1,000,097 at
       December 31, 2016, which includes $991,956 of principal and $8,141 of unpaid
       deferred interest.

DHFS, p. 12.

       54.     According to the Dixon Hughes Financial Statement, the interest expense under

all subordinated notes was $1,809,228 and $893,565 (unaudited) for the year ended December

31, 2016 and the period from June 25, 2015 through December 31, 2015, respectively. DHFS, p.

12. The total subordinated debt as of December 21, 2016 as set forth in the Dixon Hughes

Financial Statement was $14,403,119.

       55.     Pursuant to the Dixon Hughes Financial Statement, on June 25, 2015, Parker

issued 8,450,000 of Class A units at a price of $1 per unit, totaling $8,450,000, of which

$8,350,000 was paid in cash. DHFS, p.14.

       56.     Pursuant to the Dixon Hughes Financial Statement, on June 25, 2015, Parker also

issued 1,126,666 Class B units and 1,436,500 Incentive units for $0. DHFS, p. 14.

       57.     Pursuant to the Dixon Hughes Financial Statement, during the year ended

December 31, 2016, Parker issued 1,885,001 Class A units for $1,885,000 in cash. Parker also

issued 225,334 Incentive units for $0. DHFS, p. 14.

       58.     Pursuant to the Dixon Hughes Financial Statement, the tangible and identifiable

assets acquired and liabilities assumed were recognized at their estimated fair values as of the

acquisition date, with the excess of consideration over the estimated fair values of the net assets

acquired allocated to goodwill. DHFS, p. 10.

       59.     The tangible and intangible assets and liabilities identified in the Dixon Hughes

Financial Statements include:


                                                14
               Case 19-51173-CSS         Doc 1    Filed 12/23/19     Page 15 of 52



             a. Inventory in the amount of $27,117,532;
             b. Line of Credit liability in the amount of $16,057,079; and
             c. Goodwill in the amount of $10,537,021.

DHFS, p. 10.

       60.      The Dixon Hughes Financial Statement states that as of December 31, 2015, total

assets of $34,665,514, and total liabilities of $23,503,071. DHFS, p. 3.

       61.      The Dixon Hughes Financial Statement states that as of December 31, 2015,

Parker had inventory valued at $22,849,397, with a reserve of obsolete inventory in the amount

of $1,693,727, leaving a total inventory value totaling $21,155,670. DHFS, p. 10.

       62.      The Dixon Hughes Financial Statement states that as of December 31, 2016, total

assets of $37,301,549, and total liabilities of $28,195,099. DHFS, p. 16.

       63.      The Dixon Hughes Financial Statement indicated as of December 31, 2016, there

was $22,738,084 in inventory, with a reserve of obsolete inventory of $135,110, leaving a total

inventory amount of $22,602,974. DHFS, p. 10.

       64.      The Dixon Hughes Financial Statement indicated as of December 31, 2016, for

the fiscal year ending December 31, 2016, PSU Holdings and Parker had an audited net loss of

($2,698,317). DHFS, p. 16.

       65.      The Dixon Hughes Financial Statement states:

                Basis for Disclaimer of Opinion on Results of Operations and Cash Flows

       The Company’s accounting records did not permit us to extend our auditing
       procedures to obtain sufficient evidence about inventory costs and quantities on
       June 25, 2015, stated at $27,117,532. The amount of the inventory at June 25,
       2015, materially affects the determination of the results of operations and cash
       flows for the period from June 25, 2015 (inception) through December 31, 2015.

DHFS, p. 2.

                          Amendment No. 7 to Frost Loan Agreement




                                                 15
              Case 19-51173-CSS          Doc 1    Filed 12/23/19     Page 16 of 52



       66.     On December 27, 2016, Frost Bank and Parker entered into the Amendment No. 7

to Amended and Restated Loan Agreement and Modification, Renewal and Extension

Agreement (the “7th Frost Amendment”). See [D.I. 23-1, pp. 15-28].

       67.     Pursuant to the 7th Frost Amendment, the outstanding principal of the Frost Note

on December 27, 2016 was $12,015,992.00.

       68.     The 7th Frost Amendment provided that the second paragraph of Section 1(a) of

the Loan Agreement shall be replaced with the following (the “Loan Rest Covenant”):

       During the period beginning on the date of Amendment No. 7 and ending October
       31, 2017, Borrower covenants and agrees that (i) there shall be a period of at least
       fourteen (14) consecutive days during which (a) there are no Borrowing Base
       Advances outstanding and (b) no Borrowing Base Advances will be made; and
       (ii) there shall be a period of at least thirty (30) consecutive days during which
       there are no Borrowing Base Advances that exceed $2,000,000.

       69.     The 7th Frost Amendment provided that Section 6(c) of the Loan Agreement is to

be deleted and replaced with:

       (c)     Conditions Precedent to Effectiveness of Amendment No. 7. As a
       condition precedent to the effectiveness of Amendment No. 7 and as a condition
       precedent to the Lender’s obligation to continue to make Borrowing Base
       Advances to Borrower, Borrower agrees to cause its equity to be increased by no
       less than $1,385,000 on or prior to the date Amendment No. 7 is signed by the
       parties thereto.

       70.     Upon entry into the 7th Frost Amendment, Parker’s liquidity and access to credit

was greatly curtailed and reduced.

       71.     Upon entry into the 7th Frost Amendment, Parker and PSU Holdings was required

to invest additional equity to maintain the use of the Frost Loan.

       72.     Upon information and belief, the $1,385,000 in additional funded equity as

required under the amended Section 6(c) was for the purpose a partial pay-down on the

outstanding Frost Loan. No additional monies were funded as cash to Parker.

                    First Additional Advances of Alleged Credit to Parker


                                                 16
              Case 19-51173-CSS        Doc 1       Filed 12/23/19   Page 17 of 52



       73.    On June 14, 2016, Parker, PSU Holdings, and Frost Bank entered into the First

Amendment to Subordination, Intercreditor and Negative Pledge Agreement (the “Amended

Subordination Agreement”). See [D.I. 23-1, p. 17].

       74.    The Amended Subordination Agreement permitted the Investors and Salem

Holdings to increase the amount of the Subordinated Notes.

       75.    On June 16, 2016, Argosy Parallel, an equity insider, lender and creditor,

advanced Parker $39,535.00 under a subordinated note, and Argosy Partners, an equity insider,

lender, and creditor, advanced Parker $494,482.00 under a subordinated note (collectively the

“Argosy 2016 Subordinated Notes”). See [D.I. 3], Schedule of Assets and Liabilities (the

“Schedules”) Schedule E/F, Part 2, 3.3 and 3.6.

       76.    On June 16, 2016, Salem LP, an equity insider, lender, and creditor, advanced

Parker $255,931.00 under a subordinated note, and Salem Holdings, an equity insider, lender,

and creditor, advanced Parker $30,898.00 under a subordinated note (collectively the “Salem

2016 Subordinated Notes”). See [D.I. 3], Schedule E/F, Part 2, 3.17 and 3.21.

       77.    On June 16, 2016, Plexus LP, an equity insider, lender, and creditor, advanced

Parker $85,555.00 under a subordinated note, and Plexus QP, an equity insider, lender, and

creditor, advanced Parker $85,555.00 under a subordinated note (collectively the “Plexus 2016

Subordinated Notes”). See [D.I. 3], Schedule E/F, Part 2, 3.11 and 3.14.

       78.    On December 27, 2016, Argosy Investment Partners V, L.P. a Delaware limited

partnership, and PSU Holdings, executed a “Note Modification Agreement No. 1” extending the

term due date on the face of the Note from “Due June 15, 2017”, to “Due December 1, 2017”.

       79.     On December 27, 2016, Argosy Investment Partners Parallel V, L.P. a Delaware

limited partnership, and PSU Holdings, executed a “Note Modification Agreement No. 1”




                                                  17
              Case 19-51173-CSS         Doc 1     Filed 12/23/19     Page 18 of 52



extending the term due date on the face of the Note from “Due June 15, 2017”, to “Due

December 1, 2017”.

       80.     On December 27, 2016, Plexus Fund III, L.P., a Delaware limited partnership,

and PSU Holdings, executed a “Note Modification Agreement No. 1” extending the term due

date on the face of the Note from “Due June 15, 2017”, to “Due December 1, 2017”.

       81.     On December 27, 2016, Plexus Fund QP III, L.P., a Delaware limited partnership,

and PSU Holdings, executed a “Note Modification Agreement No. 1” extending the term due

date on the face of the Note from “Due June 15, 2017”, to “Due December 1, 2017”.

       82.     On December 27, 2016, Salem Investment Partners III Limited Partnership, a

North Carolina limited partnership, and PSU Holdings, executed a “Note Modification

Agreement No. 1” extending the term due date on the face of the Note from “Due June 15,

2017”, to “Due December 1, 2017”.

       83.     On December 27, 2016, SIP III Holdings, Inc., a North Carolina corporation, and

PSU Holdings, executed a “Note Modification Agreement No. 1” extending the term due date on

the face of the Note from “Due June 15, 2017”, to “Due December 1, 2017”.

         Parker’s Disclosure Issue With December 31, 2016 Write-Off of Inventory

       84.     In the last months before the Petition Date, Parker admitted they had they had $7

to $10 million in obsolete worthless inventory. However, how Parker dealt with a much smaller

inventory writeoff number for the fiscal year ending December 31, 2016, illustrates Parker was

questioning disclosure of numbers so Frost Bank would not declare Parker in violation of their

financial covenants, and upon information and belief to preserve the value of their enterprise.




                                                18
              Case 19-51173-CSS         Doc 1     Filed 12/23/19       Page 19 of 52



       85.     On January 16, 2017, Parker had a potential write-off of $377,405.00 as an

“Inventory Final Adjustment to Actual 2016”. 10

       86.     However, in a January 23, 2017 document Parker identifies $1,706,277, in

obsolescence inventory on hand in 2015 that did not sell in 2016. 11

       87.     A January 28, 2017 document entitled “Parker School Uniforms LLC Fixed

Charge Covenant Ration – FY 2016” illustrates Parker’s recognition of their inventory write-off

problem if they disclosed it to Frost Bank.

               a.     In a red highlighted note (the “Red Note”) Parker states:
               “Note: Frost Bank likely will not accept the 2016 inventory write-down and
               obsolescence reserve totaling $938,186 as a Non-Cash/Non-Recurring Loss which
               would reduce the FCCR to 1.35 as of 12/31/16”; 12

               b.    For the “2016 Actuals”, the $989,300 appears in the “Dec” and “Total”
               columns for “Plus non cash addbacks / Less non-cash gains”; 13 and

               c.     The $938,186 was noted as an “Inventory Writedown & Obsolescence”
               and an “Inventory Obsolescence Writeoff” for December 31, 2016. 14

       88.     The next day, a January 29, 2017 document entitled “Parker School Uniforms

LLC Fixed Charge Covenant Projection – FY 2017”, has:

               a.      “2017 Fixed Charge Covenant Proj” with notes highlighted in red, which
               states:

                      Notes:

                      “- We do not have adequate FCCR coverage to allow a pay-off of the
                      $991,956 Tax Note as planned in the 2017 Budget (without a waiver by
                      Frost) as highlighted above in orange.


10
   See “12-December 16 General Journals.xls”, the tab “Journal Entries”.
11
   See “2016 Obsolescence Reserve -Active item Not Sold – v3.1.23.17(002).xlsx, “Parker School
Uniforms LLC, Obsolescence Reserve As of 12/31/16”, the tab: “Summary”.
12
   See “2017 Loan Covenant Projection_1_28_17.xlsx”, the tab: “2016 Fixed Charge Covenant Proj”, a
copy of which is attached hereto as Exhibit N).
13
   See Exhibit N, “2017 Loan Covenant Projection_1_28_17.xlsx”, the tab: “Adjusted EBIDA Support”.
14
   See Exhibit N, “2017 Loan Covenant Projection_1_28_17.xlsx”, the tab: “Non-Cash, Non Recurring
Exp”.


                                                19
                 Case 19-51173-CSS          Doc 1     Filed 12/23/19      Page 20 of 52




                          “- Frost Bank likely will not accept the 2016 inventory write-down and
                          obsolescence reserve totaling $938,186 as a Non-Cash/Non-Recurring
                          Loss which would reduce the FCCR to 1.35 as of 12/31/16.

                          “If Frost did not accept the $938,186 Non-Cash/Non-Recurring Loss, we
                          would fail the FCCR ratio in Q1 and Q2 of FY 2017 as highlighted below
                          in yellow.”

                  b.     “Adjusted EBIDA Support”, for “2016 Actual” has the $989,300
                  appearing twice for “Dec” and “Total” for “Plus non cash addbacks / Less non-
                  cash gains”. 15

          89.     Parker in January 2017 recognizes they have two issues if disclosed to Frost Bank

would have Parker in violation of the Frost Bank Loan covenants, so what would Parker do?

          90.     An April 5, 2017 document entitled “Parker School Uniforms LLC Fixed Charge

Covenant Ration – FY 2016” deleted the highlighted “Red Note in its entirety re the $938,186,

and has a new number for December 21, 2016 “2016 Actuals”, deleting the $938,186

writedown/writeoff of inventory in its entirety in the document.

                  a.     The “2016 Fixed Charge Covenant Proj”, the Red Note at the bottom is
                  missing, and in the Q4 last Column the “$989,300” disappears and is written
                  down on line 4 as only $51,114 for the Non-Cash/Non-Recurring Loss.

                  b.      The “Adjusted EBIDA Support”, has a new “2016 Actual”. The $989,300
                  disappears, now $51,114 appears twice for the “Dec” and “Total” columns, and
                  for “Plus non cash addbacks / Less non-cash gains”.

                  c.       The “Non-Cash, Non Recurring Exp”, for the “Dec” and “Total” columns
                  note the $938,186 and the $989,300 are deleted and only the $51,114 appears,
                  (5x’s). 16

          91.     Parker is not identifying from December 2016 to April 2017, $7 to $10 million in

worthless inventory, but it does appear they have identified at least $938,186 in write-off




15
     See “2017 Loan Covenant Projection_1_29_17.xlsx”, a copy of which is attached hereto as Exhibit O).
16
     See “2016 Loan Covenant Projection_4_5_17.xlsx”, a copy of which is attached hereto as Exhibit P).


                                                    20
              Case 19-51173-CSS          Doc 1     Filed 12/23/19   Page 21 of 52



inventory, and in order not to violate the Frost Bank Loan covenants, they achieve a different

goal number of $51,114 so as not to be in violation of the covenants.

       92.     Frost Bank did not declare Parker in violation or default of the Frost Loan

Covenants in January through April of 2017.

       93.     Yet, the Parker Insiders, and/or Management Members, and/or Officers took

“Salary, Bonus, and Vacation”, and/or Severance, and/or payments of interest on their

subordinated notes in 2017, while knowing they would be in violation of the Frost Loan

Covenants if certain information was properly disclosed to Frost Bank.

                   Second Additional Advances of Alleged Credit to Parker

       94.     On November 8, 2017, Argosy Parallel funded Parker via a “subordinated note”

in the amount of $20,578.00, and on November 8, 2017, Argosy Partners funded Parker via

“subordinated note” in the amount of $257,256.00 (collectively the “Argosy Nov. 2017 Notes”).

See [D.I. 3], Schedule E/F, Part 2, 3.4 and 3.7

       95.     On November 8, 2017, Salem LP funded Parker via “subordinated note” in the

amount of $123,482.00, and on November 17, 2017, Salem LP funded Parker via “subordinated

note” in the amount of $400,000, (collectively the “Salem LP Nov. 2017 Notes”). See [D.I. 3],

Schedule E/F, Part 2, 3.16 and 3.19.

       96.     On November 8, 2017, Plexus LP and Plexus QP each funded Parker via

“subordinated notes” each in the amount of $30,871.00, (collectively the “Plexus Nov. 2017

Notes”). See [D.I. 3], Schedule E/F, Part 2, 3.12 and 3.15

                       Additional Advances of Alleged Equity to Parker




                                                  21
              Case 19-51173-CSS          Doc 1    Filed 12/23/19   Page 22 of 52



       97.    Upon information and belief, during the second quarter of 2016, Sarpa 17 as Vice

President of Merchandising of Parker invested an additional $19,344.00 in PSU Holdings in

exchange for 19,344.00 units of Class A units in PSU Holdings.

       98.    Pursuant to the 7th Frost Amendment, Parker and PSU Holdings, through its

Investors, were required to invest an additional $1,385,000 in equity as a condition precedent to

obtaining financing.

       99.    Upon information and belief, on or about December 15, 2016, Salem, Plexus,

Argosy, Pike, Sarpa, and Balthorpe collectively invested an additional $1,385,001 in exchange

for 1,385,001 additional Class A units of PSU Holdings, as follows:

                       Investors                 2016 Class A Units Issued
                       Salem LP                          300,257

                       Salem Holdings                     46,380

                       Plexus LP                          86,659

                       Plexus QP                          86,659

                       Argosy Partners                   722,166

                       Argosy Parallel                    57,767

                       Troy Pike                          46,425



17
   Argosy, Salem, Plexus, Pike, Porter, Sarpa, Balthrope and Van der Wiel are all Parker insiders
(individually and collectively the “Parker Insiders”)




                                                 22
              Case 19-51173-CSS            Doc 1    Filed 12/23/19      Page 23 of 52



                       Michael Porter                          0

                       Susen Sarpa                           19,344

                       Allison Balthrope                     19,344

                         Total 2016 Class A:                1,385,001




                   The Parker/PSU Holdings Petition Date Capital Structure

       100.      The PSU Holdings’ unitholders, effective December 2016, are as follows:

                       2015 Class/Number        2016 Class A            Total Units     Percentage
                          of Units Issued        Units Issued                            of Equity
Salem LP               Class A: 1,801,696      Class A:              Class A:             20.34%
                       Class B: 500,741        300,257               2,101,953
                                                                     Class B: 500,741
Salem Holdings         Class A: 278,304        Class A: 46,380       Class A: 324,684     3.14%
Plexus LP              Class A: 520,000        Class A: 86,659       Class A: 606,659     5.87%
                       Class B: 250,370                              Class B: 250,370
Plexus QP              Class A: 520,000        Class A: 86,659       Class A: 606,659     5.87%
                       Class B: 250,370                              Class B: 250,370
Argosy Partners        Class A: 4,333,366      Class A:              Class A:            48.92%
                       Class B: 115,913        722,166               5,055,532
                                                                     Class B: 115,913
Argosy Parallel        Class A: 346,634        Class A: 57,767       Class A: 404,401     3.91%
                       Class B: 9,272                                Class B: 9,272
Troy Pike              Class A: 300,000        Class A: 46,425       Class A: 346,425     3.35%

Michael Porter         Class A: 100,000        Class A: 0            Class A: 100,000     0.97%




                                                   23
                    Case 19-51173-CSS           Doc 1      Filed 12/23/19     Page 24 of 52



  Susen Sarpa              Class A: 125,000             Class A: 19,344     Class A: 144,344       1.4%

  Allison Balthrope        Class A: 125,000             Class A: 19,344     Class A: 144,344       1.4%

  Don Van der Wiel         Class A: 0                   Class A:            Class A: 500,000      4.84%
                                                        500,000
      Total Class A:                8,450,000           1,385,001           10,335,001
      Total Class B:                1,126,667           0                   1,126,667


            101.    The PSU Holdings’ Subordinated Noteholders, including amounts alleged to have

  been advanced pursuant to additional “subordinated notes”, effective as of the Petition Date, are

  as follows:

 Investor          Subord. Notes       Class B Units      Subord. Notes      Subord. Notes     Subord. Notes
                   (eff. 6.25.15)      (eff. 6.25.15)      (eff. 6.16.16)     (eff. 11.8.17)   (eff. 11.17.17)
  Argosy           $1,388,899.50          115,913          $494,482.00          $257,256              0
  Partners
  Argosy           $111,100.50             9,272           $39,535.00           $20,578              0
  Parallel
Plexus L.P.        $3,000,000.00          250,370           $85,555.00          $30,871             0
Plexus QP          $3,000,000.00          250,370           $85,555.00          $30,871             0
 Salem LP           $6,000,000            500,741          $255,931.00         $123,482          $400,000
   Salem                0.00                 0              $30,898.00             0                0
 Holdings
TOTALS:            $13,5000,000          1,126,666            $991,956         $463,058          $400,000

                                    Parker’s Excessive Obsolete Inventory

            102.    According to the 341 Meeting testimony of Mark Gillis (“Gillis”), a member of

  Salem that sat on the Parker Board, prior to the June 25, 2015 Sale, seller Blue Sage had assured

  the Investors that the inventory on the books at the time of the June 25, 2015 Sale was usable

  inventory. 341 Meeting Transcript, pp. 32-33.

            103.    However, Gillis explained at the 341 Meeting how over the many years of

  Parker’s operations, the company accumulated inventory that could not be used anywhere else




                                                         24
              Case 19-51173-CSS          Doc 1     Filed 12/23/19     Page 25 of 52



because it was part of a uniform program that had either changed or had been terminated. 341

Meeting Transcript, pp. 32-33.

       104.    At some point in 2017, Parker began to evaluate its inventory more carefully. 341

Meeting Transcript, pp. 32-33.

       105.    Parker later determined that an estimated $7 to $10 million of the $22 to $27

million in inventory was un-useable and worthless (the “Obsolete Inventory”). 341 Meeting

Transcript, pp. 32-33.

       106.    Parker determined that the Obsolete Inventory effectively eliminated the value of

PSU Holdings’ equity investment in Parker. 341 Meeting Transcript, pp. 32-33.

       107.    Gillis also testified that PSU Holdings probably did not do their due diligence as

well as they should have regarding the Obsolete Inventory. 341 Meeting Transcript, pp. 32-33.

       108.    Accordingly, as of the date of the June 25, 2015 Sale, inventory was overvalued

by 25% to 37%.

       109.    With the overvaluation of the Obsolete Inventory by $7 to $10 million dollars,

Parker was likely insolvent on the day of the June 25, 2015 Sale, and continuously thereafter, as

Parker’s liabilities exceeded the fair value of its assets from June 25, 2015 until the Petition Date.

       110.    Parker, with the overvaluation of the Obsolete Inventory by $7 to $10 million

dollars, was undercapitalized from the date of the June 25, 2015 Sale to the Petition Date.

       111.    In addition to depleting all of the PSU Holdings invested capital, the Obsolete

Inventory, had it been divulged or properly accounted for, would have likely put Parker in

default of 5th Frost Amendment and 7th Frost Amendment by over borrowing on their Borrowing

Base per the Borrower’s Eligible Inventory as those terms are defined in the Frost Bank Loan

Agreement, as amended.




                                                 25
              Case 19-51173-CSS        Doc 1     Filed 12/23/19    Page 26 of 52



       112.   A $7 to $10 million reduction in Eligible Inventory would be the equivalent in a

reduction in the Borrowing Base by $4.2 to $6 million dollars, depending on the size of the

Obsolete Inventory and the seasonal implications as set forth in the 5th and 7th Frost

Amendments.

       113.   Pike and Porter were part of the Sellers that sold their interests in Parker to PSU

Holdings.

       114.   Pike was a pre-June 25, 2015 Sale employee of Parker and owner under the Blue

Sage ownership group.

       115.   Upon information and belief, Pike knew or should have known the quality or

amount of Obsolete Inventory as of June 25, 2015.

       116.    Pike, as President of PSU Holdings, President of Parker, and a Manager on the

Board of Managers, and with a 3.35% equity stake in PSU Holdings, should have communicated

his knowledge regarding the Obsolete Inventory to all Parker Insiders.

       117.   Likewise, Porter was a pre-June 25, 2015 Sale employee of Parker and owner

under the Blue Sage ownership group.

       118.   Upon information and belief, Porter knew or should have known the quality or

amount of Obsolete Inventory as of June 25, 2015.

       119.   Porter, as Vice-President of Sourcing and Secretary of Parker, a “Management

Member” under the Holdings Amended LLC Agreement, and with a 1.11% equity stake in PSU

Holdings, should have communicated his knowledge regarding the Obsolete Inventory to the

Defendant and all Parker Insiders.




                                               26
               Case 19-51173-CSS          Doc 1      Filed 12/23/19   Page 27 of 52



       120.    Pursuant to Parker’s Statement of Financial Affairs (“S.O.F.A.” [D.I. 4]),

Balthrope, Vice President of Sales & Marketing, had been with Parker for approximately twenty

(20) years, (circa 1997). [D.I. 4,] Part 13, #29.

       121.    Upon information and belief, Balthrope knew or should have known the quality or

amount of Obsolete Inventory as of June 25, 2015.

       122.    Balthrope, as Vice President of Sales & Marketing of Parker, a Management

Member under the Holdings Amended LLC Agreement, and a 1.39% equity stakeholder of PSU

Holdings, should have communicated her knowledge regarding inventory to the Defendant and

all Parker Insiders.

                           Failed Expansion and Capital Expenditures

       123.    After the June 25, 2015 Sale, the Parker Board consisted of: Adam Norris and

Meredith Jolley from Salem, Lane Wiggers and Keven P. Shanahan from Argosy, and Pike.

       124.    Board observers consisted of Plexus, Van der Wiel, Sarpa, and Porter.

       125.    On January 26, 2016, the Parker Board held a board meeting (the “January 2016

Board Meeting”) at the corporate headquarters in Houston, Texas. “In addition to the Chairman

[Adam Norris], present at the meeting were Board Managers Meredith Jolly, Troy Pike. Keven

Shanahan and Lane Wiggers attended telephonically. Alex Bean from Plexus, Allison balthrope

from Parker, Mike Porter from Parker and Susen Sarpa from Parker attended the meeting as

observers and Mark Gillis from Salem attended telephonically. Lane Wiggers acted as secretary

of the meeting in the absence of a full time CFO.”

       126.    On April 28, 2016, the Parker Board held a board meeting (the “April 2016 Board

Meeting”) at the corporate headquarters in Houston.




                                                    27
                Case 19-51173-CSS          Doc 1    Filed 12/23/19   Page 28 of 52



         127.   The April 2016 Board Meeting was attended by Chairman of the Board Adam

Norris, Meredith Jolly, Pike, Keven Shanahan, and Lane Wiggers.

         128.   Gillis from Salem, and Balthrope, Porter, and Sarpa from Parker were observers

attending the April 2016 Board Meeting. Van der Wiel from Parker, and Alex Bean from Plexus

attended the April 2016 Board Meeting telephonically.

         129.   At the April 2016 Board Meeting the “[b]oard approved the proposed Capital

Expenditures for the POS Enhancements, Qless Software Implementation, WiFI Credit Card

terminals, Ion Demand Forecasting System Implementation and MARK Stabilization,

Enhancements & Mobile Upgrade.”

         130.   July 2016, “Consent to 2016 Capital Expenditures July 2016” executed signature

pages.

         131.   On July 27, 2016, the Parker Board held a board meeting (the “July 2016 Board

Meeting”) in Atlanta, Georgia. “In addition to the Chairman [Adam Norris], present at the

meeting were Board Managers Mark Gills, Troy Pike, Keven Shanahan and Lane Wiggers. Alex

Bean (Plexus), as well as Don Van der Wiel and Cindy Jorgensen from Parker also attended the

meeting as observers. Don Van der Wiel acted as Secretary of the meeting.

         “The Board then reviewed the following agenda with the leadership team:

                2015 BTS Observations and Update

                2016 BTS Initiatives and Priorities

                June 2016 Financial Statements

                2016 ERP Replacement

                Atlanta Store Visit Plan




                                                   28
               Case 19-51173-CSS         Doc 1    Filed 12/23/19      Page 29 of 52



        “The Board approved the replacement of the company’s legacy ERP, eCommerce and

Point-of-Sale systems with NetSuite as discussed in a stand-along meeting on July 11, 2016.”

        132.   On October 26, 2016, the Parker Board held a board meeting (the “October 2016

Board Meeting”) at the corporate headquarters in Houston, Texas. “In addition to the Chairman

[Adam Norris], present at the meeting were Board Managers Mark Gills, Troy Pike, Keven

Shanahan and Lane Wiggers. Alex Bean (Plexus), as well as Don Van der Wiel, Allison

Balthrope, Susen Sarpa, Mike Porter, Cindy Jorgensen and Eric Toureilles from Parker also

attended the meeting as observers. Don Van der Wiel acted as Secretary of the meeting.” The

Board reviewed among other issues the “2017 Execution Roadmap and Overarching Strategic

Initiatives.

        133.   Pike and Van der Wiel were responsible for having the new computer system

ERB on line in June of 2017 during summer sale season. 341 Meeting Transcript, pp. 22-29.

The computer system deployed in the fourth quarter of 2016 and went live beginning in May

2017. Id. at 25. Parker’s enterprise resource planning (“ERP”) system on the eve of the 2017

selling season. Id. at 25-6. The decision was made to do so even though the Parker Insiders knew

the replacement system was not ready to be rolled out. Id. at 26. The new ERP system was

predictably an abject failure. Id. 23 – 43. Among other things, in the summer of 2017, Parker lost

the ability to accurately track inventory and sales, resulting in orders that were either not filled,

or filled multiple times. Id. at 23. The inability to accurately and timely supply customers with

product was a component of PSU’s ultimate demise. Id. at 23.

        134.   After the June 25, 2015 Sale, Pike, as CEO, was responsible for pressure on the

sales team to bring in new customers even during the summer sale season, and to “grow




                                                 29
               Case 19-51173-CSS          Doc 1     Filed 12/23/19      Page 30 of 52



effectively at any cost.” 341 Meeting Transcript, p. 35. In 2017, Parker pushed massive growth

at a time when Parker did not have the capability of supporting that growth.

       135.    On February 1, 2017, the Parker Board held a board meeting at the corporate

headquarters in Houston, Texas (the “February 2017 Board Meeting”).

       136.    The February 2017 Board Meeting was attended by Board Managers Chairman of

the Board Adam Norris, Gillis, Pike, Keven Shanahan and Lane Wiggers. Van der Wiel was an

observer as Secretary of the Board for the February 2017 Board Meeting.

       137.    Pursuant to the “PSU Holdings, LLC and Subsidiary Consolidated Statement of

Operations – TTM”, for the trailing 12 months periods ending April 30, 2017, (attached hereto as

Exhibit M), PSU Holdings’ finances reflect the following:

                    Sales:                          $33,452,338
                    Cost of Sales:                  $12,444,341
                    Gross Margin:                   $21,007,997
                    Total Operating Expenses:       $21,577,080
                    Operating Income (Loss):        (569,084)
                    Net Income (Loss):              (3,459,354)
                    EBITDA:                         $1,346,017
                    Total Enterprise Value:         $16,011,436

       138.    On May 9, 2017, Parker paid bonuses to the following insiders, above the regular

bi-weekly salary payroll in the amounts indicated: 18

       Troy Pike -           May Bonus: $35,802.00
       Don Van der Wiel – May Bonus: $36,192.32
       Amy A. Balthrope - May Bonus:     $5,200.00
       John Michael Porter – May Bonus: $10,848.47
       Susen Sarpa –         May Bonus:  $6,480.01

       139.    In May 2017, Balthrope was paid a bonus above salary of $5,200.00.



18
  April 25, 2017 payroll wire is $356,637.06 and the next date is May 9, 2017 with a payroll wire amount
of $527,891.15.




                                                  30
                  Case 19-51173-CSS       Doc 1    Filed 12/23/19    Page 31 of 52



        140.      On June 19, 2017, Parker terminated Balthrope as Vice President of Sales. See

“Revised Separation Agreement, executed August 2, 2017, Claim No. 140, Desc Attachment 2

(the “Balthrope Severance Agreement”).

        141.      Pike and Balthrope received May 9, 2017 bonuses and were terminated June 5

and June 19, 2017, thus, the bonuses were not retention bonuses for value for the Debtor to retain

their services.

        142.      As of September 14, 2017, Balthrope’s total shares were 144,344 Class A units

and 67,800 Class C for a total of 211,944 for 1.75% of total units. In 2015 and 2016, Balthrope

invested $144,344 or 1.40% of total amount invested in Parker.

        143.      Subsequent to the Pike’s firing, at the recommendation of Argosy, Parker hired

Eric Plott, a “third-party turnaround guy”, as interim CEO of Parker. See 341 Meeting

Transcript, p 42.

        144.      On June 26, 2017, the Parker Board held a telephonic meeting (the “June 2017

Board Meeting”).

        145.      Attending the June 2017 Board Meeting was Chairman of the Board Adam Norris

of Salem, Matthew Erbe of Argosy, and Lane Wiggers of Argosy. Alex Bean of Plexus, Eric

Plott, and Van der Wiel attended as observers.

        146.      On July 28, 2017, the Parker Board held a board meeting at the Nashville Airport

Marriott Hotel (the “July 2017 Board Meeting”).

        147.      Attending the July 2017 Board Meeting were Chairman of the Board Adam

Norris, Mattew Erbe, Gillis, and Lane Wiggers. Alex Bean of Plexus and Eric Plott joined the

July 2017 Board Meeting as observers. Sarpa, Porter, Cindy Jorgensen, and Van der Wiel joined

the July 2017 Board Meeting via telephone as observers.




                                                  31
               Case 19-51173-CSS            Doc 1    Filed 12/23/19   Page 32 of 52



        148.    The July 28, 2017 Board Meeting discussed a Financial & IT Report, an update

on inventory, the sales organization, and other critical issues.

        149.    In 2017, Sarpa received $170,557.19 in “Salary, Bonus, Vacation” Transfers.

        150.    In total as of September 14, 2017, and upon information and belief at the Petition

Date, Sarpa had 144,344.00 Class A units, and 169,000 Class C units for 2.59% of the total units.

In total Sarpa invested $144,344.00 or 1.40% of the total amount invested in PSU Holdings, the

sole member of Parker.

                 Continued Financial Distress – Default and Return Payments

        151.    During the one-year period prior to the Petition Date, Parker was in extreme

financial distress with little to no liquidity.

        152.    By December 2016, the Investors were already required to invest an additional

$1,385,001 in new money in order to obtain the continued use of the Frost Loan under the 7th

Frost Amendment.

        153.    On May 23, 2017, a $184,850.92 payment made by Parker on its Capital One

Corporate Credit Card was reversed. See excerpt of Capital One 06-27-17 Closing Date

Statement attached hereto as Exhibit H.

        154.    On or before August 2017, Parker escalated paying vendors via its Capital One,

N.A. Corporate Card (“Capital One”).

        155.    Effective August 27, 2017, Parker had a balance on its Capital One credit account

in the amount of $1,120,620.86 with a payment due by September 21, 2017. See excerpt of

Capital One 08-27-17 Closing Date Statement attached hereto as Exhibit I.




                                                    32
              Case 19-51173-CSS         Doc 1     Filed 12/23/19    Page 33 of 52



       156.    On September 20, 2017, Parker made “WEB Transfers” in the amount of

$1,120,620.86 to Capital One (the “September 2017 CapOne Payment”). See excerpt of Capital

One 09-27-17 Closing Date Statement attached hereto as Exhibit J.

       157.    On September 25, 2017, the September 2017 CapOne Payment was reversed. Id.

       158.    In October 2017, Capital One indicated they were going to significantly reduce

the size of the credit line to $100,000 or $200,000. 341 Meeting Transcript, p. 52. Thereafter,

Capital One reduced its $2.5 million line of credit to Parker to $650,000 then to $125,000. See

Capital One 10-27-17 Closing Date Statement and Capital One 11-27-17 Closing Date Statement

attached hereto as Exhibit K and Exhibit L, respectively.

       159.    On or before October 3, 2017, Parker was in default on 7th Frost Amendment.

       160.    On October 4, 2017, Frost Bank sent its “Notice of Default, Demand for Cure,

Notice of Intent to Accelerate” regarding a “Specified Default” (the “Notice of Default”), stating

“Lender hereby notifies Borrower that the Specified Default has occurred and is continuing

under the Loan Agreement and the other loan documents.” See [D.I. 23-1, pp. 88-90].

       161.    The “Specified Default” as set forth in the Notice of Default was identified as

Parker’s failure to comply with the Loan Rest Covenant of the 7th Frost Amendment. [D.I. 23-1,

pp. 88-90].

       162.    Pursuant to the Notice of Default, Frost Bank gave Parker a cure date of

November 3, 2017. [D.I. 23-1, pp. 88-90].

       163.    On November 6, 2017, Frost Bank sent Parker a “Notice of Event of Default,

Notice of Acceleration, Notice of Imposition of Default Interest Rate and Reservation of Rights”

(the “Notice of Event of Default”). See [D.I. 23-1, pp. 92-96].




                                                33
              Case 19-51173-CSS         Doc 1      Filed 12/23/19    Page 34 of 52



       164.    Gillis of Parker testified “…once the bank pulled their support, which is what we

had historically relied upon, there was really very little hope of – of getting the business back to

the next season.” 341 Meeting Transcript, p. 44.

                               Post-Default Actions by Investors

       165.    Parker gambled on a dual-pronged risky strategy of rapid growth at all costs and

the implementation of the new ERB computer system (including the shutdown of its old

computer system) during the height of its primary selling season.

       166.    This strategy failed. Parker’s 2017 gross revenue was $27,708,053.00, compared

to gross revenue of $33,993,833.00 in 2016. S.O.F.A, p. 5,

       167.    Parker’s failed execution, along with the failure to perform due diligence and

accurately value or account for the Obsolete Inventory, resulted in Parker having reduced

revenue, as well as being over-leveraged, undercapitalized, short of cash, and unable to obtain

financing from conventional sources.

       168.    Due to the Obsolete Inventory, Parker was likely insolvent from the closing of the

June 25, 2015 Sale.

       169.    In July of 2017, Parker failed to make a payment to Argosy, Salem, and Plexus

for the interest on their Subordinated Notes. Salem did not receive a payment for interest in

September and October 2017.

       170.    Parker’s insolvency culminated with the Notice of Default from Frost Bank on

November.

       171.    Argosy, Salem, and Plexus knew no later than November of 2017 that Parker was

insolvent.

       The Debtor Paid Defendant Certain “Salary, Bonus, Vacation” Transfers




                                                34
               Case 19-51173-CSS        Doc 1     Filed 12/23/19    Page 35 of 52



        172.    In the year prior to the Petition Date, the Debtor paid Defendant “Salary, Bonus,

Vacation” Transfers identified on Exhibit A, all of the Transfers were made after January 1,

2017, and certain Transfers were made on or about or after the Debtor began its cost-cutting and

restructuring efforts.

        173.    Sarpa received approximately $170,557.19 in Transfers for the Year 2017. See

SOFA #4.1; see also Exhibit A

        174.    The antecedent debt obligations for the Transfers are from the Sarpa Employment

Agreement (the “Obligations”).

        175.    The Plaintiff reserves his right to include, amend, avoid and recover pursuant to

the following causes of action, any “Salary, Bonus, Vacation” transfers the Defendant received

from June 25, 2015 through December 31, 2016 which would be part of the Additional

Transfers.

        176.    In July of 2017, Parker failed to make a payment to Argosy, Salem and Plexus for

the interest on their Subordinated Notes. Salem did not receive a payment for interest in

September and October 2017, and Argosy, Salem and Plexus did not receive payments for

interest in November and December 2017, and January 2018.

        177.    During the course of this adversary proceeding the Plaintiff may learn (through

discovery or otherwise) of additional transfers, to the Defendant from June 25, 2015 through the

Petition Date (the “Additional Transfers”), during the Insider Preference Period, the 548 Transfer

Period, and/or the Delaware Code Four Year Transfer Period, it is the Plaintiff’s intention to

avoid and recover all transfers made by the Debtor of an interest of the Debtor in property or for

the benefit of the Defendant or any other transferee.




                                                35
                 Case 19-51173-CSS        Doc 1     Filed 12/23/19     Page 36 of 52



          178.   Thus, the Plaintiff reserves his right to amend this Complaint as to include: further

information on the Transfers, for further information on the Additional Transfers, revision of

Defendant’s names, additional defendants, and/or additional causes of action (i.e., but not

exclusively, 11 U.S.C. §542, §545, §548 and §544 and 6 Del. C. §§ 1304(a)(2), 1305(a), and

1305(b), NC Gen. Stat. § 39-23.4(a)(2), NC Gen. Stat. § 39-23.5(a) and (b),                  TUFTA

§24.005(a)(2), TUFTA §24.006(a) and (b), and 11 U.S.C. § 550) (collectively the

“Amendments”), that may become known to the Plaintiff at any time during this adversary

proceeding, through formal discovery or otherwise, and for the Amendments to relate back to

this original Complaint.

                                     CLAIMS FOR RELIEF

                                         COUNT I
                    (Avoidance of One-Year Transfers - 11 U.S.C. § 547(b))

          179.   The Plaintiff hereby incorporates all preceding paragraphs as if fully re-alleged

herein.

          180.   On or within one-year prior to the Petition Date, the Debtor continued to operate

its business affairs, including the transfer of property, either by checks, cashiers’ checks, wire

transfers, electronic debit, direct deposits, or Capital One, N.A. credit card transfers or otherwise

to certain entities, including the Defendant.

          181.   The One-year Transfers constitute payments on the Obligations to or for the

benefit of the Defendant.

          182.   The Defendant received during the Insider Preference Period not less than

$170,557.19. See Exhibit A.

          183.   Defendant is an "insider" of the Debtor, as that term is defined pursuant to 11

U.S.C. section 101(31)(B), or at minimum a non-statutory insider.



                                                  36
                 Case 19-51173-CSS        Doc 1     Filed 12/23/19     Page 37 of 52



          184.   Defendant was a creditor of the Debtor at the time of the One-year Transfers

within the meaning of 11 U.S.C. § 101(10)(A).            At the time of the One-year Transfers,

Defendant had a right to payment on account of the Obligations owed to Defendant.

          185.   The One-year Transfers were to or for the benefit of creditor Defendant because

each One-year Transfer either reduced or fully satisfied a debt or debts then owed by the Debtor.

          186.   The One-year Transfers were for, or on account of, antecedent debt(s) owed by

the Debtor before such One-year Transfers were made.

          187.   The Debtor was insolvent at all times during the ninety (90) days prior to the

Petition Date. Plaintiff is entitled to the presumption of insolvency for each Transfer made

during the 90-day Preference Period pursuant to 11 U.S.C. § 547(f).

          188.   The Debtor was insolvent at all times during the one-year Insider Preference

Period.

          189.   As a result of the One-year Transfers, Defendant received more than they would

have received if: (i) this case was under chapter 7 of the Bankruptcy Code; (ii) the One-year

Transfers had not been made; and (iii) Defendant received payment of such antecedent debts

under the provisions of the Bankruptcy Code. As evidenced by the Debtor’s schedules filed in

the underlying bankruptcy case, as well as the proofs of claim that have been received to date,

the Debtor’s liabilities exceed its assets to the point the unsecured creditors will not receive a full

payout of their claims from the Debtor’s bankruptcy Estate.

          190.   Plaintiff acknowledges that some of the One-year Transfers might be subject to

defenses under Bankruptcy Code section 547(c), for which Defendant bear the burden of proof

under section 547(g).




                                                  37
                 Case 19-51173-CSS         Doc 1     Filed 12/23/19     Page 38 of 52



       191.      In accordance with the foregoing, the One-year Transfers are avoidable pursuant

to 11 U.S.C. § 547(b).

                                          COUNT II
                 (Avoidance of Recovery of Constructive Fraudulent Transfers)
                        (11 U.S.C. 548(a)(1)(B)(i) and (ii)(I), (II), (III))

       192.      The Plaintiff repeats and re-alleges the allegations of the previous paragraphs of

this Complaint as if fully set forth herein.

       193.      Section 548(a) of the Bankruptcy Code provides that:

                 (a)(1) The trustee may avoid any transfer (including any transfer to or for
                 the benefit of an insider under an employment contract) of an interest of
                 the debtor in property, or any obligation (including any obligation to or for
                 the benefit of an insider under an employment contract) incurred by the
                 debtor, that was made or incurred on or within 2 years before the date of
                 the filing of the petition, if the debtor voluntarily or involuntarily-…
                          (B)     (i) received less than a reasonably equivalent value in
                                  exchange for such transfer or obligation; and
                                  (ii)     (I) was insolvent on the date that such transfer
                                           was made or such obligation was incurred, or
                                           became insolvent as a result of such transfer or
                                           obligation;
                                           (II) was engaged in a business or transaction, or was
                                           about to engage in business or a transaction, for
                                           which any property remaining with the debtor was
                                           an unreasonably small capital;
                                           (III) intended to incur, or believed that the debtor
                                           would incur, debts that would be beyond the
                                           debtor’s ability to pay as such debts matured; or …

       194.      The 548 Transfer Period consists of the two-year period immediately prior to the

Petition Date.

       195.      The Defendant received during the 548 Transfer Period not less than $170,557.19.

See Exhibit A.

       196.      The 548 Transfers are an interest of the Debtor in property.




                                                   38
              Case 19-51173-CSS           Doc 1    Filed 12/23/19     Page 39 of 52



       197.      Sarpa was Vice President of Merchandising of Parker at the time the Obligations

were incurred and/or the Transfers were made.

       198.      Defendant was an officer in control of the Debtor at the time the 548 “Salary,

Bonus, Vacation” Transfers were made.

       199.      Defendant was a shareholder with a combined 4.84% percent equity interest in the

Debtor and was an observer on the Board at the time the Obligations were made.

       200.      Defendant was an "insider" of the Debtor, as that term is defined pursuant to 11

U.S.C. section 101(31)(B), or at minimum a non-statutory insider.

       201.      The Defendant, had an employment contract with the Debtor, resulting in the

alleged Obligations and Transfers.

       202.      The Transfers were paid on Obligations (including obligations to or for the benefit

of the insider Defendant under an employment contract), incurred by the Debtor.

       203.      The Debtor made and Defendant received the 548 Transfers from the Debtor on

or within two years prior to the Petition Date.

       204.      The Debtor voluntarily or involuntarily paid the 548 Transfers through the control

of insider Defendant.

       205.      The Debtor received less than reasonably equivalent value in exchange for the

548 Transfers.

       206.      Defendant received and benefited from the 548 Transfers from the Debtor.

       207.      On the dates the 548 Transfers were made, the Debtor was insolvent or became

insolvent as a result of such 548 Transfers.

       208.      On the dates of the 548 Transfers, the Debtor was engaged in a business or

transaction, or was about to engage in business or a transaction, for which any property




                                                  39
               Case 19-51173-CSS          Doc 1     Filed 12/23/19    Page 40 of 52



remaining with the Debtor was an unreasonably small capital. Contemporaneous with the 548

Transfers the Debtor: possessed $7 to $10 million of obsolete, un-useable, and worthless

inventory; had either incorrect or invalid financial information per the Dixon Hughes audit;

incurred a financial loss in 2016; had rejected or Reversed payments to creditors; failed to make

its monthly payments in July 2017 on the interest of the Subordinated Notes, and Parker’s

finances were leading it to a default of 5th and 7th Frost Amendment.

        209.    On the dates of the 548 Transfers and/or Obligations, the Debtor intended to

incur, or believed that it would incur, debts that would be beyond the Debtor’s ability to pay as

such debts matured.

        210.    The Trustee avers that at the time that Defendant received the 548 Transfers from

the Debtor, the Debtor was unable to pay its debts as they came due from at least May 1, 2017.

        211.    The Trustee is entitled to avoid the 548 Transfers and/or Obligations pursuant to

11 U.S.C. §§ 548(a)(1)(B)(i) and (ii)(I), (II) and (III).

                                               COUNT III

     (Avoidance of Constructive Fraudulent Transfer Under an Employment Contract)

                              (11 U.S.C. 548(a)(1)(B)(i) and (ii)(IV)


        212.    The Plaintiff repeats and re-alleges the allegations of the previous paragraphs of

this Complaint as if fully set forth herein.

        213.    Section 548(a)(1)(B)(i), (ii)(IV) of the Bankruptcy Code provides, in relevant

part, that:

                (a)(1) The trustee may avoid any transfer (including any transfer to or for
                the benefit of an insider under an employment contract) of an interest of
                the debtor in property, or any obligation (including any obligation to or for
                the benefit of an insider under an employment contract) incurred by the
                debtor, that was made or incurred on or within 2 years before the date of
                the filing of the petition, if the debtor voluntarily or involuntarily-…


                                                  40
              Case 19-51173-CSS           Doc 1    Filed 12/23/19     Page 41 of 52



                        (B)     (i) received less than a reasonably equivalent value
                                in exchange for such transfer or obligation; and
                                (ii) …; or
                                         (IV) made such transfer to or for the benefit of an
                                         insider, or incurred such obligation to or for the
                                         benefit of an insider, under an employment contract
                                         and not in the ordinary course of business.

11 U.S.C. § 548(a)(1)(B)(i), (ii)(IV).

       214.      The Defendant received during the 548 Transfer Period not less than $170,557.19.

See Exhibit A.

       215.      The Transfers are an interest of the Debtor in property.

       216.      Sarpa was Vice President of Merchandising of Parker at the time the Obligations

were incurred and/or the Transfers were made.

       217.      The Defendant is an "insider" of the Debtor, as that term is defined pursuant to 11

U.S.C. section 101(31)(B), or at minimum a non-statutory insider.

       218.      The Transfers were “transfers” Parker made within 2 years of the Petition Date.

       219.      At the time Sarpa became entitled to the Transfers and/or Obligations, Sarpa was

an insider of the Parker for purposes of sections 101 and 548 of the Bankruptcy Code.

       220.      Sarpa had an Employment Agreement, which constitutes an “employment

contract” with the Debtor, resulting in the alleged Obligations and Transfers.

       221.      The Sarpa Employment Agreement and the Obligations and Transfers were all

incurred by Parker for the benefit of an insider under an employment contract.

       222.      The Transfers were paid on Obligations (including obligations to or for the benefit

of the insider Defendant under an employment contract), incurred by the Debtor.

       223.      The Transfers were transferred outside the ordinary course of Parker’s business.




                                                  41
              Case 19-51173-CSS           Doc 1    Filed 12/23/19   Page 42 of 52



       224.    Each of the Transfers were made or incurred without reasonably equivalent value.

Sarpa received the Transfers notwithstanding the fact that, other than the value of the services he

already provided to Parker for which he received regular salary compensation, Sarpa provided no

reasonably equivalent value to the Parker.

       225.    Pursuant to section 548 of the Bankruptcy Code, each of the Transfers constitutes

a voidable fraudulent transfer that should be avoided and Sarpa should be required to repay to

Parker the Transfers.

       226.    The Debtor voluntarily, or involuntarily through the control of the insider

Defendant, made the Transfers, or incurred the Obligations, and received less than reasonably

equivalent value in exchange the Transfers.

       227.    The Transfers were not made by the Debtor, and the Obligations were not

incurred by the Debtor, in the ordinary course of business as the Debtor had incurred: $7 to $10

million of obsolete, un-useable and worthless inventory as of June 25, 2015, the May 10, 2017

audit could not determine the value of the inventory from June 25, 2015 through December 31,

2016, a 2016 financial loss, an investor’s equity had a 73.3% devaluation from June 25, 2015 to

April 30, 2017, Parker was bouncing payments to creditors, in July 2017 Parker failed to make

its monthly payments on the interest of the Subordinated notes, and Parker’s finances were

leading it to a default of the Frost Loan Agreement.

       228.    The Trustee is entitled to avoid the Transfers and/or Obligations pursuant to 11

U.S.C. §§548 (a)(1)(B)(i) and (ii)(IV).

                                     COUNT IV
Avoidance of Constructive Fraudulent Transfers -11 U.S.C. § 544 & 6 Del. C. § 1304(a)(2),
               NC Gen. Stat. § 39-23.4(a)(2), and TUFTA §24.005(a)(2)




                                                  42
               Case 19-51173-CSS          Doc 1    Filed 12/23/19    Page 43 of 52



       229.    The Plaintiff repeats and re-alleges the allegations of the previous paragraphs of

this Complaint as if fully set forth herein.

       230.    The Bankruptcy Code, pursuant to section 544(b) states in pertinent part that “…

the Trustee may avoid any transfer of an interest of the debtor in property… that is voidable

under applicable law by a creditor holding an unsecured claim that is allowable under 502 of this

title…”.

       231.    The Del. C. Transfers were made on or within four years of the date of the

Complaint and/or during the Delaware Code Four Year Transfer Period from January 13, 2014 to

January 12, 2018, as identified on Exhibit A.

       232.    The Del. C. Transfers are an interest of the Debtor in property.

       233.    The Defendant received $170,557.19 during the Delaware Code Four Year

Transfer Period from January 13, 2014 through the Petition Date. See Exhibit A.

       234.    Defendant received and benefited from the Del. C. Transfers from the Debtor.

       235.    The Debtor voluntarily or involuntarily paid the Del. C. Transfers through the

control of the insider Defendant and received less than reasonably equivalent value in exchange

for the Del. C. Transfers.

       236.    Defendant received and benefited from the Del. C. Transfers.

       237.    The Debtor was insolvent on the dates that all Del. C. Transfers were made to the

Defendant or became insolvent as a result of such Del. C. Transfers on the dates the Del. C.

Transfers were made to the Defendant.

       238.    On the dates of the Del. C. Transfers, the Debtor was engaged in a business or

transaction, or was about to engage in business or a transaction, for which any property

remaining with the Debtor was an unreasonably small capital. Contemporaneous with the 548




                                                  43
               Case 19-51173-CSS        Doc 1      Filed 12/23/19     Page 44 of 52



Transfers the Debtor: possessed $7 to $10 million of obsolete, un-useable, and worthless

inventory; had either incorrect or invalid financial information per the Dixon Hughes audit;

incurred a financial loss in 2016; had rejected or Reversed payments to creditors; failed to make

its monthly payments in July 2017 on the interest of the Subordinated Notes, and Parker’s

finances were leading it to a default of 5th and 7th Frost Amendment.

        239.   At the time each of the Del. C. Transfers were made, the Defendant intended for

the Debtor to incur, or believed or reasonably should have believed that the Debtor would be left

with unreasonably small capital and would incur, debts that would be beyond the Debtor’s ability

to pay as such debts became due.

        240.   At the time each of the Del. C. Transfers were made, the Debtor was engaged or

was about to engage in a business or a transaction for which the remaining assets of the debtor

were unreasonably small in relation to the business or transaction.

        241.   The Del. C. Transfers consisted of transfers made by the Debtor for the benefit of

the Defendant and caused the Debtor’s other obligations to go unsatisfied.

        242.   The Debtor has creditors whose claims arose before the Del. C. Transfers were

made.

        243.   The Del. C. Transfers caused the unsecured creditors of the Debtor to be harmed

by rendering the Debtor unable to pay its debts.

        244.   Each of the Del. C. Transfers is avoidable under 6 Del. C. § 1304(a) of the

Delaware Uniform Fraudulent Transfer Act, 6 Del. C. § 1301 et. seq. (the “Delaware UFTA”)

under NC Gen. Stat. § 39-23.4(a)(2), and under TUFTA §24.005(a)(2) by a creditor holding an

unsecured claim that is allowable under section 502 of the Bankruptcy Code or that is not

allowable only under section 502(e) of the Bankruptcy Code.




                                                44
                 Case 19-51173-CSS        Doc 1    Filed 12/23/19      Page 45 of 52



          245.   The Del. C. Transfers are voidable transfers pursuant to the section 1304(a)(2) of

the Delaware UFTA under NC Gen. Stat. § 39-23.4(a)(2), and under TUFTA §24.005(a)(2) as

made applicable pursuant to section 544(b)(1) of the Bankruptcy Code based on lack of

reasonably equivalent value.

                                      COUNT V
 Avoidance of Constructive Fraudulent Transfers - 11 U.S.C. § 544 & 6 Del. C. § 1305(a),
                  NC Gen. Stat. § 39-23.5(a), and TUFTA §24.006(a).

          246.   The Plaintiff hereby incorporates all preceding paragraphs as if fully re-alleged

herein.

          247.   The Bankruptcy Code, pursuant to section 544(b) states in pertinent part that “… the

Trustee may avoid any transfer of an interest of the debtor in property… that is voidable under

applicable law by a creditor holding an unsecured claim that is allowable under 502 of this

title…”.

          248.   The Defendant received $170,557.19 during the Delaware Code Four Year

Transfer Period from January 13, 2014 through the Petition Date. See Exhibit A.

          249.   The Del. C. Transfers were made on or within four years of the date of the

Complaint and/or during the Delaware Code Four Year Transfer Period from January 13, 2014 to

January 12, 2018, as identified on Exhibit A.

          250.   The Del. C. Transfers are an interest of the Debtor in property.

          251.   The Debtor received less than reasonably equivalent value in exchange for the

Del. C. Transfers.

          252.   The Debtor was insolvent on the dates that all Del. C. Transfers were made to the

Defendant, or the Debtor became insolvent as a result of the Del. C. Transfers.




                                                  45
                 Case 19-51173-CSS       Doc 1     Filed 12/23/19   Page 46 of 52



          253.   The Del. C. Transfers were paid on obligations to or for the benefit of the

Defendant for the interest on the Plexus Subordinated Notes.

          254.   Defendant received and benefited from the Del. C. Transfers.

          255.   The Debtor has creditors whose claims arose before the Del. C. Transfers were

made.

          256.   The Del. C. Transfers caused the unsecured creditors of the Debtor to be harmed

by rendering the Debtor unable to pay its debts.

          257.   Under section 1305(a) of the Delaware UFTA, under NC Gen. Stat. § 39-23.5(a),

and under TUFTA §24.006(a) each of the Del. C. Transfers is avoidable by a creditor holding an

unsecured claim that is allowable under section 502 of the Bankruptcy Code or that is not

allowable only under section 502(e) of the Bankruptcy Code.

          258.   The Del. C. Transfers are voidable transfers pursuant to section 1305(a) of the

Delaware UFTA, NC Gen. Stat. § 39-23.5(a), and TUFTA §24.006(a) as made applicable

pursuant to section 544(b)(1) of the Bankruptcy Code based on lack of reasonably equivalent

value.

                                      COUNT VI
   Avoidance of Constructive Fraudulent Transfers 11 U.S.C. §544 & 6 Del. C. §1305(b),
              and/or NC Gen. Stat. § 39-23.5(b), and/or TUFTA §24.006(b).

          259.   The Paintiff hereby incorporates all preceding paragraphs as if fully re-alleged

herein.

          260.   The Bankruptcy Code, pursuant to § 544(b) states in pertinent part that “… the

Trustee may avoid any transfer of an interest of the debtor in property… that is voidable under

applicable law by a creditor holding an unsecured claim that is allowable under 502 of this

title…”.




                                                 46
              Case 19-51173-CSS          Doc 1       Filed 12/23/19     Page 47 of 52



       261.    The applicable law, at 6 Del. C. §1305(b) states that:

               A transfer made by a debtor is fraudulent as to a creditor whose claim
               arose before the transfer was made if the transfer was made to an insider
               for an antecedent debt, the debtor was insolvent at the time, and the insider
               had reasonable cause to believe that the debtor was insolvent.

       262.    The Defendant received $170,557.19 during the Delaware Code Insider

Preference Period from January 13, 2014 through the Petition Date. See Exhibit A.

       263.    At the time the Defendant became entitled to the One-year Transfers, the

Defendant was an insider of the Debtor within the meaning of the definition at 6 Del. C.

§1301(7)(b), (c), or (d), and §1301(1), TUFTA §24.002(7) or TUFTA §24.002(1), or NC Gen.

Stat. § 39-23.1(7) or NC Gen. Stat. § 39-23.1(1).

       264.    The One-year Transfers are an interest of the Debtor in property.

       265.    The Defendant received and benefited from the One-year Transfers from the

Debtor.

       266.    The One-year Transfers constitute payments on Obligations to or for the benefit

of the Defendant for the Transfers under the employment contract.

       267.    Sarpa was Vice President of Merchandising of Parker at the time the Obligations

were incurred and/or the Transfers were made.

       268.    The antecedent debt arose from the insider Sarpa Employment Agreement,

resulting in the alleged Obligations and Transfers.

       269.    The Sarpa Employment Agreement and the Obligations and Transfers were all

incurred by Parker for the benefit of an insider.

       270.    At the time Sarpa became entitled to the Transfers and/or Obligations, Sarpa was

an insider of the Parker for purposes of sections 101 and 548 of the Bankruptcy Code.




                                                    47
               Case 19-51173-CSS            Doc 1     Filed 12/23/19   Page 48 of 52



        271.    In July of 2017, Parker failed to make a payment to Argosy, Salem, and Plexus

for the interest on their Subordinated Notes. Salem did not receive a payment for interest in

September and October 2017, and Argosy, Salem, and Plexus did not receive payments for

interest in November and December 2017, and January 2018.

        272.    The Debtor was insolvent at the time of the One-year Transfers or became

insolvent as a result of the One-year Transfers.

        273.    At the time of the One-year Transfers, the Defendant had reasonable cause to

believe that the Debtor was insolvent.

        274.    At the time of the One-year Transfers, the Debtor’s debts were greater than all of

the Debtor’s assets, at a fair valuation.

        275.    At the time of the One-year Transfers, the assets and enterprise value of the

Debtor was significantly less than the liabilities.

        276.    At the time of, and prior to, the One-year Transfers, the Debtor had not been

paying its debts as they came due.

        277.    The Debtor has creditors whose claims arose before the One-year Transfers were

made or Obligations were incurred.

        278.    The One-year Transfers caused the unsecured creditors of the Debtor to be

harmed by rendering the Debtor unable to pay its debts.

        279.    Under Section 1305(b) of the Delaware UFTA, under NC Gen. Stat. § 39-23.5(b),

and under TUFTA §24.006(b), each of the One-year Transfers is voidable by a creditor holding

an unsecured claim that is allowable under section 502 of the Bankruptcy Code or that is not

allowable only under section 502(e) of the Bankruptcy Code.




                                                    48
                 Case 19-51173-CSS       Doc 1     Filed 12/23/19       Page 49 of 52



          280.   The One-year Transfers are avoidable transfers pursuant to section 1305(b) of the

Delaware UFTA, and/or NC Gen. Stat. § 39-23.5(b), and/or TUFTA §24.006(b) as made

applicable pursuant to § 544(b)(1) of the Bankruptcy Code.

                                         COUNT VII
              Recovery of Avoided Transfers - 11 U.S.C. § 550 & 6 Del.C. § 1307,
                     N.C. Gen. Stat. § 39-23.7, and/or TUFTA §24.008.
          281. The Plaintiff hereby incorporates all preceding paragraphs as if fully re-alleged

herein.

          282.   Trustee is entitled to avoid the Transfers pursuant to 11 U.S.C. §§ 547, 548,

544(b) and 6 Del. C. §§ 1304 and 1305, and/or NC Gen. Stat. § 39-23.4 and NC Gen. Stat. § 39-

23.5, and/or TUFTA §24.005 and TUFTA §24.006.

          283.   The Defendant was the initial transferee of the Transfers or the immediate or

mediate transferee of such initial transferee or the person for whose benefit the Transfers were

made.

          284.   Pursuant to 11 U.S.C. § 550(a) and 6 Del. C. § 1307, N.C. Gen. Stat. § 39-23.7,

and/or TUFTA §24.008, the Plaintiff is entitled to recover from the Defendant the Transfers, plus

interest thereon to the date of payment and the costs of this action.

                                          COUNT VIII
                     (Disallowance of all Claims - 11 U.S.C. § 502(d) and (j))

          285.   The Plaintiff hereby incorporates all preceding paragraphs as if fully re-alleged

herein.

          286.   The Defendant is an individual from which property is recoverable under 11

U.S.C. § 550 of the Bankruptcy Code.

          287.   The Defendant is a transferee of the Transfers avoidable under 11 U.S.C. §§ 547,

548, and/or 544(b) and 6 Del C. §§ 1304 and/or 1305, and/or NC Gen. Stat. § 39-23.4 and NC

Gen. Stat. § 39-23.5, and/or TUFTA §24.005 and TUFTA §24.006.


                                                 49
              Case 19-51173-CSS           Doc 1    Filed 12/23/19      Page 50 of 52



       288.    The Defendant has not paid the amount of Transfers, or turned over such

property, for which the Defendant is liable under Section 550 of the Bankruptcy Code.

       289.    Pursuant to 11 U.S.C. § 502(d), any and all Claims of the Defendant against the

Estate or the Plaintiff must be disallowed until such time as the Defendant pays to the Plaintiff an

amount equal to the aggregate amount of all the Transfers, plus interest thereon and costs.

       290.    Pursuant to 11 U.S.C. § 502(j), any and all Claims of the Defendant, and/or its

assignee, against the Estate or the Plaintiff previously allowed by the Debtor or the Plaintiff,

must be reconsidered and disallowed until such time as the Defendant pay to the Plaintiff an

amount equal to the aggregate amount of all the Transfers.

                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff requests that this Court grant him the following relief

against the Defendant:

       A.      Avoiding the Transfers pursuant to 11 U.S.C. §§ 547, 548, and/or 544(b) of the

Bankruptcy Code and 6 Del C. §§ 1304 and/or 1305(a) and/or (b); and/or NC Gen. Stat. § 39-

23.4 and NC Gen. Stat. § 39-23.5(a) and/or (b), and/or TUFTA §24.005 and TUFTA §24.006(a)

and/or (b);

       B.      Granting judgment in favor of the Plaintiff against the Defendant in an amount of

$170,557.19 (the “Judgment Amount”);

       C.      Requiring the Defendant to immediately to pay the Judgment Amount to the

Plaintiff pursuant to 11 U.S.C. § 550(a) and 6 Del.C. § 1307, N.C. Gen. Stat. § 39-23.7, and/or

TUFTA §24.008;

       D.      Disallowing pursuant to 11 U.S.C. § 502 any Claims of the Defendant, and/or

their assignees, if Defendant refuses to turn over any transfers to the Plaintiff;




                                                  50
               Case 19-51173-CSS         Doc 1      Filed 12/23/19   Page 51 of 52



          E.   Awarding pre-judgment and post judgment interest at the maximum legal rate

running from the date of judgment herein until the date the judgment is paid in full, plus costs;

          F.   Granting the Plaintiff such other and further relief as the Court deems just and

proper.

                                              COOCH AND TAYLOR, P.A.



                                               /s/ Robert W. Pedigo
                                              Robert W. Pedigo (#4047)
                                              R. Grant Dick (#5123)
                                              The Nemours Building
                                              1007 N. Orange Street, Suite 1120
                                              P.O. Box 1680
                                              Wilmington, DE 19899-1680
                                              Telephone: (302) 984-3832
                                              Fax: (302) 984-3939
                                              E-mail: rpedigo@coochtaylor.com
                                              E-mail: gdick@coochtaylor.com

                                              and

                                              Patrick J. Coffin, Esquire
                                              Elliott, Thomason & Gibson, LLP
                                              2626 Cole Ave., Suite 600
                                              Dallas TX 75204
                                              214.377.4848 Tel
                                              214.377.4858 Fax
                                              patrick@etglawfirm.com

                                              and

                                              Steven D. Sanfelippo, Esquire
                                              Cunningham Swaim, L.L.P.
                                              7557 Rambler Road
                                              Suite 440
                                              Dallas, Texas 75231
                                              Telephone: (214) 646-1495
                                              Facsimile: (214) 613-1163
                                              ssanfelippo@cunninghamswaim.com
                                              rcunningham@cunninghamswaim.com




                                                 51
            Case 19-51173-CSS   Doc 1    Filed 12/23/19   Page 52 of 52



                                   Special Counsel for Jeoffrey L. Burtch, Chapter 7
                                   Trustee of Parker School Uniforms, LLC

December 23, 2019




                                        52
